DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This Office Action is responsive to the Amendment filed on 03/07/2022.  Accordingly, claims 5, 11 and 17 have been cancelled and claims 1-4, 6-10, 12-16 and 18-20 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of claim 6 is vague and indefinite because it is depending from the cancelled claim 5.
Similar problem exists for claims 18 and 19 because they are directly or indirectly depending from cancelled claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard (US 2009/0237289; art of record) in view of GMBH (DE 102011101712; English translation filed by applicant on 02/24/2021 and art of record).
Regarding claims 7 and 13, Stoddard, as shown in figure 2, teaches a method of producing an output jamming signal from a signal generator (3), comprising: determining a driving input (10 and 18) to the signal generator (3), the driving input for driving the signal generator to provide a predetermined output signal (6), wherein the output signal includes at least one frame, the at least one frame comprising an active period and a dummy period (“look through” period) and wherein the active period and dummy period are determined by the driving input. See also [0088] - [0090]. Stoddard fails to teach adjusting a duration of one or more of the active periods and the dummy period to synchronize the output signal with a synchronization signal. However, GMBH, from the same field of endeavor, teaches adjusting a duration of one or more of the active periods and the dummy period to synchronize the output signal with a synchronization signal in transmission of jamming signal. See [0009] and [0011]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stoddard by employing the teachings as taught by GMBH so as to control generation of a jamming signal in synchronization with a synchronization signal. GMBH: [0009] and [0011].
	Regarding dependent claim 8, Stoddard as modified by GMBH further teaches wherein the synchronization signal is received from an external source. See Stoddard: [0076], [0077] and [0090] and GMBH: [0009].
Regarding dependent claim 9, Stoddard as modified by GMBH further teaches wherein the synchronization signal is used to synchronize the output signal with at least one other signal generator. See Stoddard: [0076], [0077] and [0090] and GMBH: [0009].
Regarding dependent claim 15, Stoddard as modified by GMBH further teaches wherein the plurality of dummy periods are located in two or more frames. See Stoddard: fig. 14, [0086] and [0087].
Regarding dependent claim 16, Stoddard as modified by GMBH further teaches wherein the synchronisation between the output signal and the synchronisation signal continues for the duration of the output signal being outputted from the signal generator. 
Stoddard: [0076], [0077] and [0090] and GMBH: [0009] and [0011].


	Allowable Subject Matter
Claims 1-4, 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In the Remarks, Applicant traverses to the rejection by mainly arguing that the cited references Stoddard (US 2009/0237289; art of record) and GMBH (DE 102011101712; English translation filed by applicant on 02/24/2021 and art of record) fail to teach "wherein the dummy period (D) includes one or more dummy signals for transmission" as now recited in the independent claims 1 and 7. The examiner agreed to the arguments regarding claim 1 and the rejection is now withdrawn. However, claim 7 does not have such limitation and therefore, it is believed that claims 7-9, 13, 15 and 16 are met by Stoddard and GHBH and the rejections are therefore still maintained.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Karlson (US 2006/0164283) is cited because it is pertinent to the method and apparatus for generating jamming signals. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636